                 Case 2:18-cv-01345-JHE Document 12 Filed 10/18/18 Page 1 of 5                               FILED
                                                                                                    2018 Oct-18 PM 05:59
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

SUSAN ISMAIL,                                             )
                                                          )
            Plaintiff,                                    )
                                                          )
v.                                                        )   CIVIL ACTION NO.:
                                                          )   2:18-cv-01345-JHE
ASCENSIONPOINT RECOVERY                                   )
SERVICES, LLC,                                            )
                                                          )
            Defendant.                                    )
                                                          )


                          REPORT OF THE PARTIES’ PLANNING MEETING


            Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the parties held a planning

meeting by telephone on October 9, 2018. The participating counsel were as follows:

            John C. Hubbard for Plaintiff Susan Ismail.

            Tina Lam for Defendant AscensionPoint Recovery Services, LLC (“APRS”).

A.          Brief Description of the Nature of the Case.

            1.       Plaintiff’s brief narrative statement of the facts and the causes of action:

       Plaintiff was appointed Personal Representative of her late husband’s estate in October
2017. Plaintiff was represented by counsel during the probate process and counsel’s name and
contact information was publicly available on the probate filings. A Notice of Creditors was
published in the Alabama Messenger in October-November 2017.

       Defendant AscensionPoint attempted to collect a debt from the estate around July 2018
by sending a letter to the estate and it was received by Plaintiff at her home.

         It is Plaintiff’s position that this collection attempt violates three sections of the FDCPA.
First, it was sent to Plaintiff instead of her attorney. Second, it fails to include the required
disclosures that Defendant AscensionPoint is a debt collector and any information obtained
would be used for that purpose. Finally, the alleged debt is time barred under Alabama probate
law.


{W0587862.1 }        301001809v1 1004574
                Case 2:18-cv-01345-JHE Document 12 Filed 10/18/18 Page 2 of 5




           2.       Defendant’s brief narrative statement of the facts and defenses:

        APRS did not have knowledge of the probate matter or that Plaintiff was represented by
counsel when it sent the letter subject of Plaintiff’s Complaint. APRS did not communicate with
Plaintiff or Plaintiff’s counsel after receipt of notice of the probate matter or notice of the
possibility that Plaintiff was represented by counsel, on August 17, 2018. Documents filed in the
probate matter did not provide APRS with notice that Plaintiff was represented because APRS
was not a party to the probate matter. In fact, the account was not even placed with APRS until
after the probate matter had concluded.

        The letter that APRS sent to the estate on July 24, 2018 was an attempt to acquire
location information and did not convey information concerning any debt. As a result, it is not a
“communication,” as that term is defined by the FDCPA. 15 U.S.C. § 1692a(2). See, e.g., FTC
Statement of Policy Regarding Communications in Connection With the Collection of Decedents'
Debts, 76 FR 44915-01, 2011 WL 3099776 (July 27, 2011) (a communication seeking the
acquisition of location information with respect to the collection of a decedent’s debt is not
considered an attempt to collect a debt).

        Plaintiff’s claim that “the alleged debt is time barred” lacks merit. A cause of action with
respect to the debt accrued on or after October 6, 2017, when the last payment was made with
respect to the debt. APRS’s letter was sent less than a year later, well within any applicable
statute of limitations. Regardless, APRS’s July 24, 2018, letter did not seek payment of the debt
– it expressly stated that its purpose was simply to acquire the location information for the
individual responsible for administering the estate.

B.         Parties’ Assessment of the Complexity of the Case.

         The Parties do not anticipate any extraordinary complexities with the facts or legal issues
in this case, at this time.

    C.     Discovery Plan.1

           The Parties jointly propose to the Court the following discovery plan: 2

                    (a)      Discovery will be needed on the following issues.

                             (1)      Plaintiff's claims and Defendant’s defenses.


1
    All documents exchanged in this case will be done so in the .pdf format when practicable.
2
  Service of pleadings will be perfected upon filing of the pleading with the court’s CM-ECF system with no party
requiring service by U.S. Mail.




                                                           {W0587862.1 }                                       2
           Case 2:18-cv-01345-JHE Document 12 Filed 10/18/18 Page 3 of 5



                          (2)       Plaintiff’s alleged damages.

                          (3)       Any expert testimony identified by any Party.

                 (b)      Discovery Plan. The Parties jointly propose to the Court the following
                          discovery plan:3

                          (i)       All discovery shall be commenced in time to be completed by May
                                    1, 2019.

                          (ii)      A maximum of twenty-five (25) interrogatories by each party to
                                    the opposing party. (Responses due 30 days after service).

                          (iii)     A maximum of twenty-five (25) requests for production by each
                                    party to the opposing party. (Responses due 30 days after service).

                          (iv)      A maximum of thirty (30) requests for admission by each party to
                                    the opposing party. (Responses due 30 days after service).

                          (v)       The maximum number of depositions (whether on oral
                                    examination or written questions) that may be taken by Plaintiff or
                                    by Defendant is two (2) depositions each.

                          (vi)      Reports from retained experts under Rule 26(a)(2) shall be due:

                                    (1)      From the Plaintiff by January 7, 2019; depositions of
                                             Plaintiff’s experts to be completed by February 8, 2019;
                                             and

                                    (2)      From the Defendant by March 4, 2019; depositions of
                                             Defendant’s experts to be completed by April 5, 2019.

                          (vii)     Supplementations under Rule 26(e) shall be due as required
                                    pursuant to Federal Rule of Civil Procedure 26.

                          (viii)    Disclosure of discovery of electronically stored information (ESI)
                                    should be handled as follows:

                                    (1)      The production of ESI should be produce in .pdf format
                                             when practicable.

3
  The parties agree, to the extent possible, that service of discovery can be perfected by email and which does not
have to be followed by duplicative service through regular U.S. Mail. Further, service of pleadings will be perfected
upon filing of the pleading with the court’s CM-ECF system with no party requiring service by U.S. Mail. However,
the FRCP 6(d) regarding service by mail should also apply to any service via emails.



                                                         {W0587862.1 }                                             3
     Case 2:18-cv-01345-JHE Document 12 Filed 10/18/18 Page 4 of 5



                        (2)    If any party withholds information claiming a privilege or
                               protection as trial-preparation material, that party must
                               make the claim expressly and shall describe the nature of
                               the documents, communications or things not produced or
                               disclosed which will enable other parties to assess the
                               applicability of the privilege or protection.

                        (3)    All parties agree to implement the provisions of Rule
                               26(b)(5)(B) to protect any information produced in
                               discovery that is subject to a claim of privilege or of
                               protection as trial-preparation material.

         (c)   Protective Order:

               (i)      Federal Rules of Evidence 502 applies.

               (ii)     The Parties agree to request a Protective Order from this
                        Honorable Court for documents deemed privileged/confidential
                        based on the following: HIPPA, attorney-client privilege, work-
                        product doctrine, proprietary documents, or other confidential
                        subject – matters. The Parties agree to include a provision in the
                        Protective Order that allows the opposing party to challenge the
                        designation of the document as confidential. Documents produced
                        pursuant to the Protective Order cannot be used in any other trials
                        or matters outside of this suit.

D.       Case’s Suitability for Settlement or ADR.

      Settlement cannot be realistically evaluated prior to a decision on the motion for
judgment on the pleadings that Defendant intends to file.

E.       Other Items.

       *       Because APRS will be filing a Motion for Judgment on the Pleadings,
APRS would respectfully request all deadlines be stayed until this Honorable Court rules
on the motion. Plaintiff’s counsel agrees to this stay.

         (a)   The Parties do not request a conference with the court before entry of the
               scheduling order.

         (b)   The Parties request a pre-trial conference in August 2019.

         (c)   Plaintiff(s) should be allowed until November 1, 2018, to join additional
               parties and until November 15, 2018, to amend the pleadings.




                                         {W0587862.1 }                                     4
         Case 2:18-cv-01345-JHE Document 12 Filed 10/18/18 Page 5 of 5



              (d)    Defendant should be allowed until November 30, 2018 to join additional
                     parties and until December 14, 2018, amend the pleadings.

              (e)    All potentially dispositive motions should be filed by June 1, 2019.

              (f)    Witness and Exhibit lists under Rule 26(a)(3) shall be due 30 days prior to
                     trial. The parties will have 14 days after receipt of Witness and Exhibit
                     Lists to list objections under Rule 26(a)(3).

              (g)    The case should be ready for trial by September 20, 2019, and should
                     take approximately one (1) – two (2) days to try.


       Dated this 18th day of October, 2018.

/s/ John C. Hubbard                            /s/ Tina Lam
John C. Hubbard                                Neal D. Moore, III
John C. Hubbard, LLC                           Tina Lam
Post Office Box 953                            Ferguson Frost Moore & Young, LLP
Birmingham, Alabama 35201                      1400 Urban Center Drive, Suite 200
Telephone: (205) 879-2447                      Birmingham, Alabama 35242
Email: jch@jchubbardlaw.com                    Telephone: (205) 879-8722
Attorney for Plaintiffs                        Facsimile: (205) 879-8831
                                               Email: ndm@ffmylaw.com
                                               Email: lam@ffmylaw.com
                                               Attorneys for Defendant




                                                {W0587862.1 }                                 5
